104 F.3d 356
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Guy William PANE, Plaintiff-Appellant,v.Mrs. Pat DIXON, Correctional Officer, Defendant-Appellee.
No. 96-2183.
United States Court of Appeals, Second Circuit.
Dec. 23, 1996.

1
Appeal from the United States District Court for the Western District of New York.


2
Appearing for Appellant:  Guy William Pane pro se, Alden, N.Y.


3
W.D.N.Y.


4
AFFIRMED.


5
Present:  KEARSE, CABRANES, Circuit Judges, and KELLEHER, District Judge*.


6
This cause came on to be heard on the transcript of record from the United States District Court for the Western District of New York, and was submitted by plaintiff pro se.


7
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment of said District Court be and it hereby is affirmed substantially for the reasons stated in Judge Arcara's order dated February 9, 1996.  Plaintiff's case was continued pursuant to 42 U.S.C. § 1997(e), with an order that he either exhaust his administrative remedies or submit to the court an explanation as to why an attempt to do so would be futile.  He did neither.  The district court's dismissal of the action for failure to comply with the court's order was not an abuse of discretion.


8
We have considered all of plaintiff's contentions on this appeal and have found them to be without merit.  The judgment of the district court is affirmed.



*
 Honorable Robert J. Kelleher, of the United States District Court for the Central District of California, sitting by designation